Citation Nr: 0718506	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  06-13 976	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for status-post total left knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to June 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas.  The 
veteran subsequently changed residence and sought transfer of 
his claim to the RO in Fargo, North Dakota. 

The veteran submitted a statement in April 2007 claiming 
service connection for a right knee disability, claimed as 
secondary to service-connected total left knee replacement as 
a result of favoring his right leg.  This issue has never 
been considered by the RO.  Accordingly, the issue of 
entitlement to service connection for a right knee 
disability, secondary to a service-connected left knee 
disability, is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.	The veteran served on active duty from October 1973 to 
June 1986.

2.	On April 23, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


